Appellant, a corporation, brought this suit against the appellees, J. P. Hauk and A. A. Eiland, composing the firm of Hauk  Eiland, to recover $219.99, the price of some shirts alleged to have been sold and delivered to the appellees. Upon trial without a jury judgment was rendered that the plaintiff take nothing. Findings and conclusions were not filed by the trial court.
Appellees were engaged in the gentlemen's furnishing business at Anson, Tex., a town of about 1,500 inhabitants, containing 25 or 30 business houses. The name of the firm was Hauk  Eiland. The appellees ordered the shirts from appellant, and on July 2, 1920, appellant delivered a package containing the same to the Wabash Railway at Chicago, Ill. The package was marked and addressed to Hawk  Riland, Anson, Tex. Bill of lading was issued naming Hawk  Riland, Anson, Tex., as consignee. The goods were never delivered to appellees, and the record is silent as to what became of them after delivery to the carrier.
The appellee Hauk testified:
"I never heard from the shipment or from the plaintiffs in the case in regard to the same from the time order was made until some time in September, 1920, and no carrier ever notified me of the shipment. I got a letter inquiring as to my financial standing and wanting a statement in regard to same. Nothing was said or mentioned in regard to the shipment of these goods. The letter was addressed to Hawk  Riland. I have never received the goods in question or any part of same, although after inquiry by plaintiffs I made an investigation at both the Wichita Valley and Abilene Southern depots, and found nothing whatever in regard to the shipment of the goods. * * *
"My name is spelled `Hauk' and is pronounced `Howk,' the `au' being pronounced `ou' in house. The other member's name of the firm is Eiland, pronounced as `i' in island. I have several relatives with the same surname as myself living near the town of Anson who are engaged in farming."
                             Cross-Examination.
"Prior to July 1, 1920, I had been in business in Anson, Tex., for about 13 years under the firm name and same style of Hauk  Eiland. We were in the gents' furnishing business. Anson was at that time a city of about 1,500 inhabitants, and contained from 25 to 30 business houses. There never has been a firm engaged in business in Anson, Tex., by the name of Hawk  Riland since I have been in business here, and never has been a man by the name of Hawk or Riland engaged in business in Anson since I have been here. I was well acquainted with the agent of the Abilene  Southern Railway Company at the time the shipment is said to have been shipped. I am well acquainted with the people residing in the vicinity of Anson trade territory, and do not know any man by the name of Riland. I received the letter through the United States mail, and testify that it was addressed under the name of Hawk  Riland. I may have received packages during the time I have been in business in which my *Page 534 
name was spelled Hawk, but I do not recall such instances. I have never received any shipment of goods under the name of Hawk  Riland."
The authorities are meager and not altogether clear as to what effect is to be given to an error in the name and address placed upon goods when delivered to the carrier. It has been held that, if by reason of an insufficient designation of the consignee and place of destination the goods are delayed in transit, and while delayed destroyed by fire in the possession of the carrier, a claim of delivery to the buyer so as to render him liable for the price cannot be sustained. Finn v. Clark, 10 Allen (Mass.) 484; Id., 12 Allen (Mass.) 522. On the other hand, it has been held that a slight error in the name of the buyer and addressee, and which is not shown to have contributed in any way to the loss of the goods while in transit, will not prevent the delivery to the carrier from being regarded as a delivery to the buyer so as to render him liable to the seller for the price thereof. Garretson v. Selby, 37 Iowa 529, 18 Am.Rep. 14. In our opinion no fixed rule upon the subject can be safely announced, and each case must in large measure depend upon its own facts. The two cases cited illustrate the difficulty which would be experienced were it attempted to apply an inflexible rule. It would be unreasonable to hold the buyer liable when his failure to receive the goods was attributable to a misdirection due to the fault of the seller. On the other hand, it would seem to be but proper to hold that a slight error in the name of the buyer would not prevent the passing of title so as to render him liable for the price unless it were shown that the error caused or contributed to the loss of the goods while in the possession of the carrier.
We apprehend that in an action by the consignee against the carrier for nondelivery the latter could not defend by merely showing an immaterial error in the name of the addressee, but must also show that such error caused or contributed to the loss of the goods. 10 C.J. 120, 6 Cyc., 380.
In Garretson v. Selby, supra, H. W. Selby  Co., of Sigourney, Iowa, ordered a barrel of sugar from Garretson. H. W. Selby had been in business for several years in Sigourney under the name of H. W. Selby. A few months prior to the order he formed a partnership with Geo. Cissna under the name of H. W. Selby  Co. The sugar was delivered to a carrier directed to W. H. Selby. At the time the old sign of H. W. Selby remained over the door of the store house of the firm. While in the possession of the carrier the sugar was lost. In an action by the seller for the price it was held:
"In the absence of any finding of fact that the loss of the sugar was attributable in any way to the error in transposing the defendant's initials, or, in other words, that the error or defect in the direction was material, we cannot say as a matter of law that the defendant is absolved thereby from obligation to pay. There was a sale and a constructive delivery."
It seems to us that the holding made was correct, and that the same rule should be applied here. The package was plainly directed to Anson, Tex. The error in the name of the consignee could not have affected the transportation to Anson. It could only have affected delivery to the consignee after its arrival there. It is true, as suggested by appellees, Hawk  Riland and Hauk  Eiland are not idem sonans, but the similarity is great. Anson was a small town with few business houses. The firm had been in business a long time, and there was no other firm of a similar name. It is a matter of common knowledge that under the circumstances no difficulty would have been experienced by the carrier in making delivery to appellees had the package reached Anson. It is inconceivable that the error had any connection with the failure of the carrier to transport and make proper delivery. In our opinion the delivery to the carrier passed the title, and the loss of the goods, as between the seller and the buyer, must be borne by the latter, whose remedy is against the carrier.
The case may not have been fully developed upon the question of whether the loss was attributable to the error in the name of appellees. The judgment will not be rendered, but remanded for retrial.
Reversed and remanded. *Page 535